         Case 1:21-mc-00031-DLF Document 1 Filed 03/23/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


IN RE: MOTION TO COMPEL                       Miscellaneous Case No.
COMPLIANCE WITH SUBPOENA
DIRECTED TO FINJAN HOLDINGS LLC
                                                  Case: 1:21−mc−00031
                                                  Assigned To : Friedrich, Dabney L.
                                                  Assign. Date : 3/16/2021
Underlying Case in the Southern District of       Description: Misc.
California:


FINJAN LLC,

       Plaintiff/Counter-Defendant,           Case No. 3:17-cv-00183-CAB-BGS
v.

ESET, LLC and ESET, SPOL. S.R.O.,

       Defendants/Counter-Plaintiffs.



______________________________________________________________________________

            MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
                    DIRECTED TO FINJAN HOLDINGS LLC
______________________________________________________________________________




      45883305.1
          Case 1:21-mc-00031-DLF Document 1 Filed 03/23/21 Page 2 of 4




       ESET, LLC and ESET, SPOL. S.R.O. (“Movants”), Defendants/Counter-Plaintiffs in the

underlying case, through their undersigned counsel, move this Court for an Order pursuant to Fed.

R. Civ. P. 37 and Fed. R. Civ. P. 45, compelling third party Finjan Holdings LLC (“Finjan

Holdings”) to comply with a subpoena issued by Movants in the matter Finjan LLC v. ESET, LLC,

et al., 3:17-cv-0183-CAB-BGS (pending in the United States District Court for the Southern

District of California) (the “Underlying Action”), by producing documents in compliance with the

subpoena by dates certain to be set by the Court, and for such other and further relief as the Court

deems just and proper.

       This Motion is supported by the accompanying Memorandum of Law, the Declaration of

Regis C. Worley, Jr., Esq., dated March 15, 2021, with the exhibits thereto, the record in the

Underlying Action, the facts of which the Court may take judicial notice, and any other papers

submitted in support of the Motion.

       Pursuant to Local Civil Rule 7(m), Movants have conferred with Finjan Holdings, which

does not consent to this motion. A proposed order is included with this Motion.




       45883305.1                                1
         Case 1:21-mc-00031-DLF Document 1 Filed 03/23/21 Page 3 of 4




Dated: March 16, 2021               Respectfully submitted,



                                    LEWIS S. WIENER (D.C. Bar. 414479)
                                       LewisWiener@eversheds-sutherland.us
                                    NICOLA A. PISANO (pro hac vice forthcoming)
                                       nicolapisano@eversheds-sutherland.us
                                    REGIS C. WORLEY (pro hac vice forthcoming)
                                       regisworley@eversheds-sutherland.us
                                    EVERSHEDS SUTHERLAND (US) LLP
                                    12255 EL CAMINO REAL, SUITE 100
                                    SAN DIEGO, CA 92130
                                    TELEPHONE: (858) 252-6502
                                    FACSIMILE: (858) 252 -6503

                                    Attorneys for Defendants/Counter-Plaintiffs
                                    ESET, LLC and ESET, SPOL. S.R.O




      45883305.1                       2
          Case 1:21-mc-00031-DLF Document 1 Filed 03/23/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on Finjan

Holdings LLC via electronic mail at Finjan-ESET_Fish-Service@fr.com and Amon@fr.com and

via U.S. Mail to counsel for Finjan Holdings LLC and the Plaintiff in the underlying action

addressed as follows:

VIA U.S. MAIL

Juanita Brooks (brooks@fr.com)
Roger A. Denning (denning@fr.com)
Jason W. Wolff (wolff@fr.com)
Michael A. Amon (amon@fr.com)
K. Nicole Williams (nwilliams@fr.com)
FISH & RICHARDSON P.C.
12860 El Camino Real, Suite 400
San Diego, CA 92130
Telephone:    (858) 678-5070
Facsimile:    (858) 678-5099

COURTESY COPY VIA ELECTRONIC MAIL:

Lawrence Jarvis (jarvis@fr.com)
FISH & RICHARDSON P.C.
1180 Peachtree St., NE, 21st Floor
Atlanta, GA 30309
Telephone:    (404) 892-5005
Facsimile:    (404) 892-5002

       I declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct.

Dated: March 16, 2021                        Respectfully submitted,



                                             LEWIS S. WIENER (D.C. Bar. 414479)
                                               LewisWiener@eversheds-sutherland.us




       45883305.1                               3
